Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2021 has been entered.
   	Claims 1-13 and 15-20 are pending in the application.   Claims 9, 11 and 16 have been amended. Claim 14 was cancelled previously.  Claim 1-8 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 9-13 and 15 are objected to because of the following informalities:  
In claim 9, line 2, the comma in “comprising,” is misplaced.  Please delete the comma. 
In claim 9, lines 11-12, the phrase, “annular grooves, one being disposed on the shoulder and two others found …” would read more clearly if amended to recite “a plurality of annular grooves, with one annular groove of the plurality of annular grooves being disposed on the shoulder and two other 
In claim 9, line 13, “the annular grooves” would read more clearly if amended to recite “each of the annular grooves.”
In claim 12, line 2, “on pumping mechanism” should read “on the pumping mechanism.”
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (U. S. Patent Application Publication No. 2007/0283806).
Regarding claim 16, Morrison disclose a method, comprising: 
pump housing) on an additive pump (Abstract), the adapter 62 having a through bore having a longitudinal axis (in the center of the bore), the through bore terminating at a proximal opening (on the left) end at a proximal section (left side of FIG. 2)  proximate the additive pump and distal opening (on the right as shown on the drawing) at a distal section (right side of FIG. 2) proximate the pump head (shown), where the distal section has a diameter that is larger than the diameter of the proximal section as measured from the longitudinal axis (refer to an Annotated copy of Morrison FIG. 2 attached below, as shown and indicated; - diameters of sections shown with dotted arrows at respective sections; note the claims only call for the distal sections have a diameter so that the indicated diameters at the openings still meets the claims under the broadest reasonable interpretation of the terms: i. e., the claims presently do not recite the distal section having an outer diameter that is larger than an outer diameter of the proximal section, as recited in independent claim 9); 
using an single, monolithic elongate cylindrical body 42. 44, 46 (para. 0019, seal carrier 42 comprising sleeve 44 and nose 46 - interpreted to form recited elongate cylindrical body) to receive a shaft 30 of the additive pump, the elongate cylindrical body  42 residing in the distal opening (broadly since it extends to right side of through-bore) of the distal section and at least partially in the through bore of the adapter 62 (since it contained within element 64 that is 
and forming a seal 40, 94 (para. 0016, “seal assembly 40”; para. 0021, “high pressure face seal 94”;  – note that other seals formed 70, 72 also disclosed) between the elongate cylindrical body 42 and the pump head, wherein the seal 94 (this one specifically) resides wholly outside of the through bore and to one side of the distal opening of the distal section of the adapter 62 (Annotated Morrison FIG. 2, seal shown and indicated; see also para. 0021, inter alia, since seal 94 is located as claimed).
Morrison is silent as to using a single, monolithic elongated cylindrical body to receive the shaft, and then forming a seal between the single monolithic body and the pump head.  Morrison shows a two-piece configuration forming the recited body, a seal carrier 42 formed by inner sleeve 44 and outer nose 46 (para. 0016).  However, forming separate components integrally or monolithically is well known in the art in order to simply construction or installation by using fewer components.   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to use a  single monolithic elongated cylindrical body by forming Morrison’s seal carrier sleeve and outer nose as a single piece, and then forming a seal between it and the pump body in the manner claimed in order to simplify construction and/or installation of the components since it has been commonly held that forming components integrally requires only routine skill in the art. MPEP 2144.04 (V)(B),  In re Larson, 144 USPQ 347, 349 (CCPA 1965). 


    PNG
    media_image1.png
    575
    572
    media_image1.png
    Greyscale


Annotated Morrison FIG. 2 

Re. claim 17, Morrison discloses forming a fluid path 84 (para. 0020) that extends radially away from the shaft 30 (shown) through the elongate cylindrical body 42 and the adapter 62.
Re. claim 18, Morrison discloses forming a sealed region in the adapter 62 (para. 0019, proximate seals 70, 72 forming sealed region) with barriers spaced longitudinally 67, 68 on either side of the fluid path 84 (as shown and indicated under broadest reasonable interpretation of term sealed region).
Re. claim 20, Morrison further discloses at the adapter 62, receiving a part of the pump head in a threaded (para. 0021, on boss 64 is part of the adapter) portion of the through-bore so that the part overlaps with the elongate cylindrical body 42 (broadly since location and orientation of axial position of any type of overlap has not been defined).
With regard to aforesaid method claims, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King,  231 USPQ 136 (Fed. Cir. 1986).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison (U. S. Patent Application Publication No. 2007/0283806) in view of  Tackett (U. S. Patent Publication No. 2010/00253007).
As to claim 19, Morrison is discussed above in the rejection of claim 16, but does not explicitly indicate using an o-ring interposed between the elongate cylindrical body and the pump head for the seal.  Morrison does disclose a high pressure face seal 94 arranged in a complementary manner as the recited o-ring.  However, Morrison does .  

Allowable Subject Matter
Claims 9-13 and 15 would be allowable provided the claim objections are overcome.
The following is an examiner’s statement of reasons for allowance:
The prior art of record either alone or in combination does not teach or fairly suggest the additive pump of claim 9 including each and every limitation specifically with the adaptor having the recited respective outer diameters of the proximal and distal sections, and the sealing collar having a shoulder, annular detent and annular grooves with o-rings, and a pumping mechanism coupled with the adapter, shaft in the sealing collar and pump head arranged as claimed.   This arrangement including the configuration of adapter 150 is described in Applicant’s specification at para. 0019 and depicted in FIG.’s 4, 6 and 8.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's remarks regarding the 35 U.S.C. 103 rejection of claims 9-13 and 15 over Morrison and Tackett have been fully considered and persuasive.  Those rejections have been withdrawn. 
Applicant asserts that the amendments to the claims obviate the rejections.  However, the Examiner disagrees because method claim 16 is substantially broader than claim 9 because it has not been amended to be commensurate in scope with amended claim 9, despite Applicant’s assertions.  The amendments to claim 16 omit key claim language and feature recited in claim 9 that distinguishes over Morrison and Tackett. 

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J HANSEN/Primary Examiner, Art Unit 3746